Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Specification
Please include the amendment to the Specification to [01] filed on 7/27/2019 to the substitute specification filed 9/11/19.   This amendment to 9/11/19 should read:
[01] This application is a U.S. national stage application under 35 U.S.C. §371 of PCT/US2018/016779, filed on February 4, 2018, which claims the benefit of U.S. Provisional Application No. 62/454,347, filed on February 3, 2017, which is incorporated by reference herein in its entirety.

This Corrected Notice of Allowance is to correct a typo in the allowed claims.  It should read 80-87 and 94-101.  Any inconvenience is regretted. The reasons for allowance stated on 4/25/22 have not changed. 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699